 
 
II 
111th CONGRESS 1st Session 
S. 262 
IN THE SENATE OF THE UNITED STATES 
 
January 15, 2009 
Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Armed Services 
 
A BILL 
To improve and enhance the operations of the reserve components of the Armed Forces, to improve mobilization and demobilization processes for members of the reserve components of the Armed Forces, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Fortifying Operational Reserve Component Efforts Act of 2009 or FORCE Act of 2009. 
2.FindingsCongress makes the following findings: 
(1)The number of troops deployed to Iraq and Afghanistan from at least 35 States exceeds the number of troops deployed from such States to any war since World War II. 
(2)As of March 31, 2008, more than 267,399 members of the National Guard have been deployed abroad since September 11, 2001. 
(3)41 percent of the members of the National Guard and Reserves who have been deployed overseas report mental health symptoms within three to six months of returning home from deployment, compared with 32 percent of the members of the regular components of the Armed Forces who have been so deployed. 
(4)In June 2007, the Department of Defense reported that almost half of the members of the National Guard and Reserves who had served in Iraq or Afghanistan suffer considerable post-combat psychological problems. 
(5)In 2007, the Department of Defense found that members of the National Guard who had been deployed to Iraq and Afghanistan were 25 percent more likely to have suffered a combat related psychological wound than regular members of the Army who had been so deployed. 
(6)In the December 2006 Status of Forces Survey of Reserve Component Members conducted by the Defense Manpower Data Center, 13 percent of respondents indicated a preferable availability of health care providers through the TRICARE program while 47 percent of respondents indicated a preferable availability of health care providers through civilian health care plans. 
(7)In June 2007, the Task Force on Mental Health of the Department of Defense reported that at many locations members of the Armed Forces and their families who rely on the TRICARE program for health care have less access to care than health care provider lists under the TRICARE program would otherwise suggest because the mental health care providers on such lists routinely included providers who do not accept patients under the TRICARE program. 
(8)The Commission on the National Guard and Reserve found that families of members of the reserve components of the Armed Forces who live considerable distances from military treatment facilities, and thus tend to rely on the TRICARE Standard program for health care benefits, often have an especially difficult time finding civilian health care providers under that program. 
(9)In April 2008, the Government Accountability Office reported that coordination between Federal officials and the Adjutants General of the States in the development of homeland defense, homeland security, and civil response plans remained inadequate. 
(10)It is in the national interest to have a large cadre of volunteers to assist family support programs for families of members of the reserve components of the Armed Forces. However, without an adequate number of paid professional staff positions within such programs, such programs may suffer. 
3.Enhancement of Department of Defense communications to members of the reserve components of the Armed Forces and their families on health benefits and family support programs 
(a)Review of communications for purposes of improvementThe Secretary of Defense shall conduct a comprehensive review of the programs and activities of the Department of Defense regarding communications to members of the reserve components of the Armed Forces and their families on health benefits, family support, and other resources available to such members and families through the Department of Defense. The review shall serve as a basis for the Secretary to identify means by which such programs and activities may be improved to enhance the availability of information to such members and families on such benefits, support, and resources and the communication of such information to such members and families. 
(b)Survey on family participation in mobilization and demobilization programs and activities 
(1)In generalIn conducting the review required by subsection (a), the Secretary shall conduct a survey of members of the reserve components of the Armed Forces and their families regarding means of enhancing the participation of families of such members in programs and activities associated with the mobilization and demobilization of such members. 
(2)ElementsThe survey required by this subsection shall obtain information on the following: 
(A)The level and extent of understanding by family members of members of the reserve components of the benefits, assistance, and other resources available to such family members through the Department of Defense during the mobilization and demobilization of members of the reserve components. 
(B)The level of utilization by family members of members of the reserve components of the benefits, assistance, and resources available to such family members as described in subparagraph (A). 
(C)Particular concerns of family members of members of the reserve components undergoing demobilization during the demobilization process, including the adequacy of the benefits, assistance, and other resources available to such family members as described in subparagraph (A) to address such concerns. 
(D)Any other matters that the Secretary considers appropriate. 
(3)Deadline for completionThe survey required by this subsection shall be completed not later than 180 days after the date of the enactment of this Act. 
(c)Enhancement of communications materialsUtilizing the results of the review required by subsection (a), the Secretary shall undertake such improvements of the educational materials provided by the Department of Defense to members of the reserve components of the Armed Forces and their families on health benefits, family support programs, and other resources available to such members and families through the Department of Defense in order to enhance their utility and ease of use. 
(d)Database on health care providers under TRICARE 
(1)Database requiredThe Secretary shall maintain and make available to beneficiaries of the TRICARE program a current, comprehensive electronic database on the health care providers participating in the TRICARE program and on the health care services available through such providers under that program. 
(2)UpdateThe Secretary shall update the electronic database required by this subsection at least once each year and at such other times as the Secretary considers appropriate. 
(3)TRICARE program definedIn this subsection, the term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
4.Enhancement of staffing of reserve components of the Armed Forces regarding deployment and other transition matters 
(a)Staff for family assistance 
(1)In generalThe Secretary of the military department concerned shall assign to each unit (as determined by the Secretary for purposes of this subsection) of the reserve components of the Armed Forces under the jurisdiction of the Secretary full-time non-dual status personnel of the military department who shall provide assistance to the family members of the members of the reserve components in such unit during and in connection with the mobilization and deployment of such unit. 
(2)DutiesIn providing assistance to the family members of members of the reserve components under this subsection, the personnel assigned under paragraph (1) shall provide information, assistance, and support to such family members on the following: 
(A)Deployment readiness. 
(B)Education benefits available to such family members. 
(C)Benefits available to such family members as family members of members of the reserve components. 
(D)Healthcare benefits available to such family members, including benefits under the TRICARE program, mental health services, and dental services. 
(E)Financial matters. 
(F)Reintegration matters. 
(G)Career and employment matters. 
(b)Transition assistance advisors 
(1)Minimum number of advisorsThe Secretary of Defense shall take appropriate actions to ensure that the number of Transition Assistance Advisors (TAAs) in each State is not less than the number equal to one Transition Assistance Advisor for each 10,000 members of the reserve components of the Armed Forces who reside in such State. 
(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report setting forth a description of the efforts of the Secretary to implement the requirements of this subsection. 
(3)State definedIn this subsection, the term State means the several States, the Commonwealth of Puerto Rico, the District of Columbia, and the Virgin Islands. 
5.Post-Deployment Health Reassessments for members of the reserve components of the Armed Forces 
(a)Schedule for post-deployment health reassessments 
(1)In generalThe Secretary of Defense shall provide a Post-Deployment Health Reassessment (PDHRA) to each member of a reserve component of the Armed Forces returning from deployment in Operation Iraqi Freedom or Operation Enduring Freedom as follows: 
(A)Not later than six months after the initial health assessment of such member conducted upon the member's return from such deployment, and at least once every six months thereafter for the next 18 months. 
(B)After the completion of the reassessments required by subparagraph (A), at the same time as each Periodic Health Assessment (PHA) of such member conducted thereafter while such member remains a member of a reserve component of the Armed Forces. 
(2)Individuals discharged upon return from deploymentIn the case of an individual who is discharged or released from the Armed Forces upon the individual's return from deployment, the individual shall be provided each of the Post-Deployment Health Reassessments required under paragraph (1)(A) together with the unit with which the individual was previously deployed, without regard to the individual's discharge or release from the Armed Forces upon return. 
(b)Requirements for certain reassessmentsThe Secretary shall ensure that not less than two of the Post-Deployment Health Reassessments provided for a member of the reserve components under subsection (a)(1)(A)— 
(1)are performed in person; and 
(2)include the participation of a practitioner trained and certified as qualified to participate in the performance of Post-Deployment Health Reassessments. 
(c)Performance of reassessments for members redeployed from OIF/OEFThe Secretary shall take appropriate actions to provide a Post-Deployment Health Reassessment to each member of a reserve component of the Armed Forces who has returned from deployment in Operation Iraqi Freedom or Operation Enduring Freedom before the date of the enactment of this Act and who has not been provided a Post-Deployment Health Reassessment as soon as practicable after the date of the enactment of this Act. 
(d)General requirements regarding Post-Deployment Health Reassessments 
(1)In generalSection 1074a of title 10, United States Code, is amended— 
(A)by redesignating subsection (h) as subsection (i); and 
(B)by inserting after subsection (g) the following new subsection (h): 
 
(h)The Secretary concerned shall administer a Post-Deployment Health Reassessment (PDHRA) to each member of a reserve component of the Armed Forces returning from deployment to the member's home station or county of residence, in the case of a member of the Individual Ready Reserve, not later than 10 days after the member's return to such station or county, as the case may be, but in no event later than the member's release from active duty following such deployment. . 
(2)FundingSubsection (i) of such section, as redesignated by paragraph (1)(A), is amended— 
(A)by inserting (1) after (i); and 
(B)by adding at the end the following new paragraph: 
 
(2)Amounts described in paragraph (1) shall also be available for the provision of Post-Deployment Health Reassessments under subsection (h). . 
6.Annual briefings for members of the reserve components of the Armed Forces on benefits under the TRICARE program 
(a)Briefings requiredThe Secretary of the military department concerned shall provide to each member of the reserve components of the Armed Forces under the jurisdiction of the Secretary an annual briefing on the benefits available to members and dependents under the TRICARE program. The briefing shall be provided individually to such member as part of an annual review of military records and benefits during an Individual Duty Training period or during annual training. 
(b)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
7.Stipend for private health insurance for certain dependents of members of the reserve components of the Armed Forces called to active duty 
(a)Monthly stipend authorizedChapter 17 of title 37, United States Code, is amended by adding at the end the following new section: 
 
911.Healthcare for dependents: stipend for continuation of private health insurance for certain dependents of mobilized reserve component members 
(a)Stipend authorized
(1)The Secretary concerned may pay to an eligible member of a reserve component of the Armed Forces an amount equal to the monthly cost to the United States of the provision of health care services to the eligible spouse and covered dependents of the member under TRICARE Standard, TRICARE Prime, TRICARE Prime Remote, or TRICARE Extra, as applicable, during the period of the member's active duty as described in subsection (b)(1)(A). 
(2)The purpose of any payment under this section shall be to facilitate the continuation by an eligible member's spouse and covered dependents of private insurance for health care services that covers the member, spouse, and such dependents as of the time of the member's call or order to active duty as described in subsection (b)(1)(A). 
(3)Any payments under this section shall be made on a monthly basis. 
(b)Eligible members
(1)Except as provided in paragraph (2), a member of a reserve component of the Armed Forces is an eligible member of a reserve component of the Armed Forces for purposes of subsection (a) if— 
(A)the member is on active duty for a period of more than 30 days; 
(B)at the time of the member's call or order to active duty as described in subparagraph (A), the member is covered by private insurance for health care services on a self and dependents basis; and 
(C)during the period of the member's active duty as described in subparagraph (A), the member's spouse and any covered dependents would otherwise be eligible for health care services under TRICARE Prime, TRICARE Prime Remote, TRICARE Standard, or TRICARE Extra. 
(2)A member who is an employee of the Federal Government is not an eligible member of a reserve component of the Armed Forces for purposes of subsection (a). 
(c)Limitation on eligibility of spouse and dependentsPayment under subsection (a) may be made with respect to the spouse and any covered dependent of an eligible member of a reserve component of the Armed Forces during the period of the member's active duty as described in subsection (b)(1)(A) only if the permanent residence of the spouse or such covered dependent, as the case may be, during such period is more than 50 miles from each of— 
(1)the nearest military medical treatment facility; 
(2)any provider of health care services under the TRICARE program; or 
(3)any provider of health care services under the TRICARE US Family Health Plan. 
(d)Amount of stipend
(1)Except as provided in paragraph (2), the amount payable to an eligible member under subsection (a) for a month shall be the amount as follows: 
(A)In the case of a member whose eligible spouse and covered dependents would otherwise be eligible for health care services under TRICARE Standard during the member's active duty as described in subsection (b)(1)(A), the amount that would otherwise be incurred by the United States for the provision of health care services to such spouse and covered dependents under TRICARE Standard during such month. 
(B)In the case of a member whose eligible spouse and covered dependents would otherwise be eligible for health care services under TRICARE Prime during the member's active duty as described in subsection (b)(1)(A), the amount that would otherwise be incurred by the United States for the provision of health care services to such spouse and covered dependents under TRICARE Prime during such month. 
(C)In the case of a member whose eligible spouse and covered dependents would otherwise be eligible for health care services under TRICARE Prime Remote during the member's active duty as described in subsection (b)(1)(A), the amount that would otherwise be incurred by the United States for the provision of health care services to such spouse and covered dependents under TRICARE Prime Remote during such month. 
(D)In the case of a member whose eligible spouse and covered dependents would otherwise be eligible for health care services under TRICARE Extra during the member's active duty as described in subsection (b)(1)(A), the amount that would otherwise be incurred by the United States for the provision of health care services to such spouse and covered dependents under TRICARE Extra during such month. 
(2)The amount payable to an eligible member under subsection (a) for a month may not exceed the cost of continuing private insurance for health care services for the member's spouse and covered dependents as described in subsection (a)(2) for that month. 
(e)Utilization of stipend
(1)Any amount paid an eligible member under subsection (a) shall be utilized by the member solely to pay the costs of private insurance for health care services for the member's eligible spouse and covered dependents. 
(2)Each Secretary concerned shall establish appropriate mechanisms to ensure the proper utilization by members under this section of amounts paid under subsection (a). 
(f)Ineligibility of spouse and dependents for health care under TRICAREThe spouse and covered dependents of a member to whom a payment is made under subsection (a) for a month shall not be eligible for health care services under the TRICARE program during such month. 
(g)DefinitionsIn this section: 
(1)The term covered dependents, in the case of a member of a reserve component of the Armed Forces, means any dependent of the member described by subparagraph (D) or (I) of section 1072(2) of title 10. 
(2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10. . 
(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by adding at the end the following new item: 
 
 
911. Healthcare for dependents: stipend for continuation of private health insurance for certain dependents of mobilized reserve component members.  . 
8.Training on matters relating to mental health 
(a)Training for reserve component units 
(1)Unit-level training requiredThe Secretary of Defense shall carry out a program to provide comprehensive training on mental health matters to units of the reserve components of the Armed Forces. The training shall be designed to provide information to unit commanders and personnel on a unit-wide basis. 
(2)Combat-related stressThe training required by this subsection shall include training on the identification and treatment of Post-Traumatic Stress Disorder (PTSD), Traumatic Brain Injury (TBI), and other combat-related stresses. 
(3)Schedule for provision of trainingThe training provided under this subsection shall be a required element under the Training Management System for the units of the reserve components, and shall be provided in the course of the Annual Training Calendar for such units. 
(b)Outreach and training for mental health care providersThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly take appropriate actions to provide outreach and training to State and local mental health care providers on the diagnosis and treatment of Post-Traumatic Stress Disorder (PTSD), Traumatic Brain Injury (TBI), and other mental health disorders and conditions associated with service in the Armed Forces in areas of combat operations and other areas which such disorders and conditions may arise. 
9.Funding for mental health care for members of the National Guard 
(a)Availability of Defense Health Program fundsSubject to the provisions of appropriations Acts, amounts available for Defense Health Program shall be available for programs described in subsection (b) for members of the National Guard not on active duty in the Armed Forces who incurred a psychological or mental illness or injury on active duty in the Armed Forces as demonstrated by existing medical records or, in the absence of such records, by the opinion of a licensed medical provider in the State where the member resides. 
(b)Covered programsThe programs described in this subsection are programs as follows: 
(1)Programs to assist members of the National Guard described in subsection (a) in case management in the receipt of non-clinical care for an illness or injury described in that subsection. 
(2)Programs to advise members of the National Guard described in subsection (a) on the receipt of care and treatment for an illness or injury described in that subsection under the TRICARE program. 
(3)Programs of psychological health treatment for members of the National Guard described in subsection (a) for an illness or injury described in that subsection. 
(4)Programs supporting the efforts of the military departments to update and maintain military health electronic records systems. 
(5)Such other treatment programs as may assist a member of the National Guard described in subsection (a) for an illness or injury described in that subsection, as determined by the State Surgeon General of the National Guard of the State in which the member reside, the Director of Psychological Health of the State in which the member resides, the mental health or equivalent agency of the State in which the member resides, or the Director of the Psychological Health Program of the National Guard Bureau. 
(c)BudgetingThe Assistant Secretary of Defense for Health Affairs shall coordinate with the National Guard Bureau and other personnel and logistical elements of the National Guard in determining the budget requirements of the National Guard for the programs described in subsection (b). 
10.Measurement of achievement of Department of Defense objectives for participation of members of the reserve components in the Armed Forces the Transition Assistance Program 
(a)In generalThe Secretary of Defense shall carry out appropriate actions to develop the following: 
(1)Specific mechanisms for the reliable measurement of the participation of members of the reserve components of the Armed Forces in the Transition Assistance Program. 
(2)Plans to ensure that the participation of members of the reserve components of the Armed Forces in the Transition Assistance Program meet annual Department of Defense goals for the participation of such members in that program. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the actions the Secretary proposed to meet the requirements of subsection (a). 
11.Pre-deployment and post-deployment briefings or members of the Individual Ready Reserve who deploy as individuals 
(a)In generalThe Secretary of Defense shall take appropriate actions to ensure that each member of the Individual Ready Reserve who deploys as an individual is, to the extent practicable and appropriate, provided in pre-deployment briefings and post-deployment briefings the same information as members of the Ready Reserve who deploy as members of a unit. 
(b)Report on soldier readiness activities 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress on soldier readiness activities for members of the Individual Ready Reserve who deploy as individuals. 
(2)ElementsThe report required by this subsection shall include the following: 
(A)A list of each pre-deployment briefing and each post-deployment briefing provided to members of the Individual Ready Reserve who deploy as individuals. 
(B)A comparative analysis of the pre-deployment briefings and post-deployment briefings provided members of the Individual Ready Reserve who deploy as individuals with the pre-deployment briefings and post-deployment briefings provided members of the Ready Reserve who deploy as members of a unit. 
12.Sense of Congress on the assignment of members of the National Guard to full-time National Guard duty immediately upon return from deploymentIt is the sense of Congress that a member of the National Guard who is returning from deployment in a contingency operation or homeland defense mission for a period of one year or longer— 
(1)should not be required to commence full-time National Guard duty immediately upon return from such deployment; but 
(2)should be permitted to elect to postpone commencement of deactivation from active duty status until at least 90 days after return from such deployment. 
 
